     Case 3:20-cv-00431-RCJ-WGC Document 58 Filed 01/15/21 Page 1 of 3



 1   MARK J. CONNOT (10010)
     FOX ROTHSCHILD LLP
 2   1980 Festival Plaza Drive, #700
     Las Vegas, Nevada 89135
 3   (702) 262-6899 tel
     (702) 597-5503 fax
 4   mconnot@foxrothschild.com

 5   DIANE WESTWOOD WILSON
     (Admitted Pro Hac Vice)
 6   FOX ROTHSCHILD LLP
     101 Park Avenue, Suite 1700
 7   New York, New York 10178
     (212) 878-7900 tel
 8   (212) 692-0940 fax
     dwilson@foxrothschild.com
 9   Attorneys for Defendant Sierra Nevada Corp.

10
11                               UNITED STATES DISTRICT COURT

12                                 FOR THE DISTRICT OF NEVADA

13    AUDRA SHORT, INDIVIDUALLY, AS
                                                       Case No. 3:20-cv-00431-RJC-WGC
      HEIR, AS ADMINISTRATOR OF THE
14    ESTATE OF CHRISTOPHER CAREY
15    SHORT, DECEASED, AND ON BEHALF                   MOTION TO REMOVE ATTORNEY
      OF A.S., SURVIVING MINOR CHILD OF                FROM CM/ECF SERVICE LIST
16    CHRISTOPHER CAREY SHORT,

17                           Plaintiff,
18
                     v.
19
      SIERRA NEVADA CORP.; and EMBRAER
20    DEFENSE & SECURITY, INC.,

21                           Defendants.
22
23           Pursuant to LR IA 11-6, Fox Rothschild LLP (“Fox”), attorneys for Defendant Sierra
24   Nevada Corp. (“Defendant”) provides notice and moves for relief as follows:
25           Lucy C. Crow is no longer associated with Fox. Fox requests that she be removed as
26   counsel for Defendant and the email address lcrow@foxrothschild.com be removed from the
27   Court’s electronic service list.
28   //
     Case 3:20-cv-00431-RCJ-WGC Document 58 Filed 01/15/21 Page 2 of 3



 1          Fox continues to serve as counsel for Defendant Sierra Nevada Corp. and requests that all
 2   future correspondence, papers and future notices in this action continue to be directed to Mark J.
 3   Connot and Dianne Westwood Wilson.
 4          DATED this 15th day of January, 2021.
 5
                                              FOX ROTHSCHILD LLP
 6

 7                                            /s/ Mark J. Connot
                                              MARK J. CONNOT (10010)
 8                                            1980 Festival Plaza Drive, Suite 700
                                              Las Vegas, NV 89135
 9                                            mconnot@foxrothschild.com

10                                            DIANE WESTWOOD WILSON
                                              (Admitted Pro Hac Vice)
11                                            FOX ROTHSCHILD LLP
                                              101 Park Avenue, Suite 1700
12                                            New York, New York 10178
                                              dwilson@foxrothschild.com
13                                            Attorneys for Defendant Sierra Nevada Corp.

14

15

16

17
           IT IS SO ORDERED
18

19
          _____________________________________
20        UNITED STATES MAGISTRATE JUDGE

21
           Dated: January 15, 2021
22

23

24

25

26

27

28
                                                     2
     Case 3:20-cv-00431-RCJ-WGC Document 58 Filed 01/15/21 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that I am an employee of Fox Rothschild LLP, and that on the 15th day of
 3   January, 2021, and pursuant to FRCP 5(b), a copy of the foregoing MOTION TO REMOVE
 4   ATTORNEY FROM CM/ECF SERVICE LIST was served via the Court’s electronic filing
 5   system to the parties listed below:
 6
                               Bradley L. Booke, Esq.
 7                             10161 Park Run Drive, #150
                               Las Vegas, NV 89145
 8                             brad.booke@lawbooke.com
 9                             Daniel O. Rose, Esq.
                               Kevin J. Mahoney, Esq.
10                             Kreindler & Kreindler LLP
                               750 Third Avenue
11                             New York, NY 10017
                               drose@kreindler.com
12                             kmahoney@kreindler.com
                               Attorneys for Plaintiff
13
14
15                                                 /s/ Doreen Loffredo
                                                   An employee of Fox Rothschild LLP
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                     3
     Active\118649046.v1-1/15/21
